Case 2:20-cv-00012-JRS-MJD Document 47 Filed 07/14/20 Page 1 of 11 PageID #: 576




                                                                       FILED
                                                               12:59 pm, Jul 14, 2020
                                                                U.S. DISTRICT COURT
                                                              SOUTHERN DISTRICT OF INDIANA
                                                                 Roger A.G. Sharpe, Clerk
Case 2:20-cv-00012-JRS-MJD Document 47 Filed 07/14/20 Page 2 of 11 PageID #: 577
Case 2:20-cv-00012-JRS-MJD Document 47 Filed 07/14/20 Page 3 of 11 PageID #: 578
Case 2:20-cv-00012-JRS-MJD Document 47 Filed 07/14/20 Page 4 of 11 PageID #: 579
Case 2:20-cv-00012-JRS-MJD Document 47 Filed 07/14/20 Page 5 of 11 PageID #: 580
Case 2:20-cv-00012-JRS-MJD Document 47 Filed 07/14/20 Page 6 of 11 PageID #: 581
Case 2:20-cv-00012-JRS-MJD Document 47 Filed 07/14/20 Page 7 of 11 PageID #: 582
Case 2:20-cv-00012-JRS-MJD Document 47 Filed 07/14/20 Page 8 of 11 PageID #: 583
Case 2:20-cv-00012-JRS-MJD Document 47 Filed 07/14/20 Page 9 of 11 PageID #: 584
Case 2:20-cv-00012-JRS-MJD Document 47 Filed 07/14/20 Page 10 of 11 PageID #: 585
Case 2:20-cv-00012-JRS-MJD Document 47 Filed 07/14/20 Page 11 of 11 PageID #: 586
